         Case 2:20-cv-03071-MVL Document 15 Filed 04/01/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 SAREEL POINDEXTER                                                          CIVIL ACTION

 VERSUS                                                                         NO. 20-3071

 DARREL VANNOY                                                            SECTION: “S”(3)



                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Sareel

Poindexter is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this _____
                                     1st day of _______________,
                                                      April      2021.




                                           __________________________________________
                                           MARY ANN VIAL LEMMON
                                           UNITED STATES DISTRICT JUDGE
